914 F.2d 242
Fasick (Frederick W.)v.Pennsylvania Truck Lines, Officers, Personnel Director &Other Agents involved in Administration, National MasterFreight Collective Bargaining Agreement, Central PA. Overthe Road and Local Cartage Supplemental Agreement,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Chauffeurs, Teamstersand Helpers, Local Union 776, Business Agents, Officers &Agents Responsibile for Implementation and Admin. of Nat.
NO. 90-5165
United States Court of Appeals,Third Circuit.
AUG 17, 1990

1
Appeal From:  M.D.Pa.


2
AFFIRMED.